Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the RCE filed on 12/20/2021 and the Examiner’s Amendment. 
2.	Claims 1, 12 and 19 have been amended.
3.	Claims 10 and 18 have been canceled.
4.	Claims 1-9, 11-17 and 19-20 are allowed. 

	EXAMINER’S AMENDMENT	
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. JOSEPH  P. MEHRLE (Reg. No. 45,535) on 1/20/2022.
The application has been amended as follows:

In the claims:
Claims 1, 12 and 19 have been amended.
Claims 10 and 18 have been canceled.

The list of all claims are attached in the OA.APPENDIX document named:
Examiner’s  Amendment_16947391.

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method comprising initiating a transaction interface on a transaction terminal, wherein the transaction interface comprises a base user-interface 
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a system comprising: a transaction UI comprises a base source code and an overridable source code; dynamically implement the custom overrides during the transaction to change default content, default screen sequences for screens rendered on a display of the transaction terminal, default screen styles, default screen layouts, and default screen option functionality that are provided by the transaction UI without modifying the base source code and without modifying the overridable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



 COLLA (US 20190251063) discloses: the application's API allows for the programmatic extension of the application's user interface. capability to dynamically modify the user interface; computer applications and operating systems without modifying the content of the file; method and apparatus operate without requiring modification of source code of the application.

Lahiri (US 20090132966) discloses: system for modifying attributes of GUI components without invasive code modification are disclosed. modifying the properties of graphical user interface components without resorting to extensive changes in source code.

BOWMAN-AMUAH, MICHEL K. (US 20030058277) discloses:  a user interface for maximum maintainability and extensibility in accordance with an embodiment of the present invention; Dynamic, real-time Web pages can be created. Using the above-mentioned custom UI components, dynamic Web pages can also be created.

MANNAVA (US 20180225209) discloses:  In response to a read-with-overridable-invalidate  transaction received by the interconnect from a requesting master device; the caches and/or read/write transactions initiated by master devices corresponding to uncached data, based on coherency protocol transactions defined according to a particular coherency protocol.


Title: An adaptive environment for the user interface of Excel, author: CG Thomas et al published on 1993.

Title: Composing domain-specific design environments, author:  Á Lédeczi, published on 2001.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Friday from 8:00 A.M. to 5:00 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196